Decided, in this case, that, under a creditors’ bill, the complainant can only reach the property which belonged to the defendant at the time of the commencement of the suit.orthe proceeds of the property and effects in which he then had an interest. That if he wishes to reach after-acquired property, he must file a supplemental bill; or the defendant may dispose of such property notwithstanding the injunction and the order for the appointment ,of a receiver founded on the original bill. That on a reference to appoint a receiver, the complainant has no right to examine the defendant or a witness for the purpose of sustaining the suit or for any other purpose than that of ascertaining what property the defendant had at the time of filing the bill, and which he is required to deliver to the receiver, or the avails or proceeds of such property. Motion for an attachment denied, with costs.